Exhibit 16 SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E., Mail Stop 7010 Washington, D.C. 20549 Re:AVT, Inc. (the “Company”) Form 8-K, Item 4.01, dated April 30, 2013 (the “Report”) Gentlemen: We have reviewed the above referenced Report filed by the Company.We agree with the statements made by the Company in the Report and authorize the Company to file a copy of this letter as an exhibit to the Report. Stark Schenkein, LLP /s/ Stark Schenkein, LLP Denver, Colorado May 14, 2013
